As filed with the Securities and Exchange Commission on February 13, 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 Digi Outdoor Media, Inc. (Exact name of registrant as specified in its charter) Nevada 47-2560527 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 35332 S.E. Center Street Snoqualmie, WA 98065 855-321-3444 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Donald MacCord 35332 S.E. Center Street Snoqualmie, WA 98065 855-321-3444 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James F. Biagi, Jr. Fifth Avenue Law Group, PLLC 701 5th Avenue, Suite 2800 Seattle, WA 98104-7023 (206) 587-5700, (206) 587-5710 (fax) Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company þ (Do not check if a smaller reporting Company) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. CALCULATION OF REGISTRATION FEE Title of Each Class Proposed Maximum Proposed Maximum of Securities to Amount to be Offering Aggregate Amount of be Registered Registered Price Per Unit Offering Price Registration Fee Shares of common stock issued or issuable pursuant to the Note Purchase and Subordinated Convertible Promissory Notes (1)(2) $ $ $ Total $ $ $ The shares of our common stock being registered hereunder are being registered for sale by the selling security holders named in the prospectus. Pursuant to Rule457(g) under the Securities Act of 1933, the proposed maximum offering price and the amount of the registration fee have been calculated based on the conversion price of the Subordinated Convertible Promissory Notes held by the selling security holders. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities or the solicitation of an offer to buy these securities in any state in which such offer, solicitation or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED FEBRUARY 13, 2015 Shares Common Stock Of PROSPECTUS 9,000,000 Shares of Common Stock This prospectus covers the resale by the selling security holders named herein of up to 9,000,000 shares of the Company’s common stock, $.001 par value per share, issued or issuable pursuant to the Note Purchase Agreement and Subordinated Convertible Promissory Notes. The common stock covered by this prospectus will be offered for sale from time to time by the selling security holders identified in this prospectus in accordance with the terms described in the section entitled Plan of Distribution. The Company will not receive any of the proceeds from the sale of the common stock by the selling security holders. We expect to trade on the OTCQB Exchange under the symbol “” starting . Investing in our securities involves a high degree of risk. See the section entitled "Risk Factors" beginning on page in this prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is February 13, 2015. No offers to sell are made, nor are offers sought, to buy these securities in any jurisdiction where the offer or sale is not permitted. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 6 Special Note Regarding Forward-Looking Statements 12 Use of Proceeds 13 Price Range of Our Common Stock 13 Dividend Policy 13 Capitalization 13 Dilution 14 Selected Financial Data 14 Selling Shareholders 16 Plan of Distribution 18 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Business and Properties 26 Management 30 Executive and Director Compensation 34 Transactions with Related Persons 36 Principal Stockholders 37 Description of Capital Stock 38 Legal Matters 41 Experts 41 Where You Can Find More Information 41 Index to Financial Statements 41 We have not authorized anyone to provide you with information that is different from that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. When you make a decision about whether to invest in our common stock, you should not rely upon any information other than the information in this prospectus or in any free writing prospectus that we may authorize to be delivered or made available to you. Neither the delivery of this prospectus nor the sale of our common stock means that the information contained in this prospectus or any free writing prospectus is correct after the date of this prospectus or such free writing prospectus. This prospectus is not an offer to sell or the solicitation of an offer to buy the shares of common stock in any circumstances under which the offer or solicitation is unlawful. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information. In addition, assumptions and estimates of our and our industry's future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in "Risk Factors". These and other factors could cause our future performance to differ materially from our assumptions and estimates. See "Special Note Regarding Forward-Looking Statements". PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to "we," "us," "our," "our company", “the Company”, and "Digi Outdoor" refer to Digi Outdoor Media, Inc. The Offering This prospectus covers the resale by the selling security holders named herein of up to 9,000,000 shares of the Company’s common stock, $.001 par value per share, issued or issuable pursuant to the Note Purchase Agreement and Subordinated Convertible Promissory Notes described below. The common stock covered by this prospectus will be offered for sale from time to time by the selling security holders identified in this prospectus in accordance with the terms described in the section entitled Plan of Distribution. The Company will not receive any of the proceeds from the sale of the common stock by the selling security holders. Past Merger and Acquisition Transactions The predecessor of Digi Outdoor began as a single member LLC in November 2009. In 2011, it dissolved and re-formed as a wholly owned subsidiary of Digi Outdoor, LLC, which is wholly owned subsidiary of Digi Holdings, LLC. In August 2013, the single member interest was exchanged for 10,000,000 common shares of Digi Outdoor Media, Inc., a Nevada corporation (predecessor Digi Outdoor), in a tax free share-exchange and reorganization. The current Digi Outdoor corporate entity was formed as a Nevada corporation on January 14, 2014, and is the surviving entity of a merger that was effective on August 18, 2014. On August 18, 2014, predecessor Digi Outdoor consummated a merger agreement (the Merger Agreement) with Placer Creek Mining Company, an Idaho corporation (Placer Creek) and Placer Creek of Nevada, Inc., a Nevada corporation (PC Sub or Surviving Company), a wholly owned subsidiary of Placer Creek formed for the purposes of consummating the Merger Agreement. Pursuant to the terms of the Merger Agreement, predecessor Digi Outdoor, Placer Creek and PC Sub executed and filed Articles of Merger pursuant to the Nevada Revised Statutes, and a Statement of Merger pursuant to the Idaho Code to consummate the Merger.The company resulting from the Merger was PC Sub, which changed its name to retain that ofpredecessor Digi Outdoor, Digi Outdoor Media, Inc., as well as thebusiness of predecessor Digi Outdoor, and the existence of both of the predecessor companies (predecessor Digi Outdoor and Placer Creek) ceased. Under the Merger Agreement, Placer Creek divested all of its assets to Placer Creek Asset Management (PCAM), a wholly owned subsidiary of Placer Creek, and PCAM distributed all of its shares to the existing shareholders of Placer Creek, immediately prior to and as part of the Merger Agreement. In addition, as part of the Merger Agreement and as consideration for various loans between Placer Creek and predecessor Digi Outdoor, Placer Creek shareholders received shares of the Surviving Company. Pursuant to the Merger Agreement, the predecessor Digi Outdoor agreed to exchange the outstanding common stock ofpredecessor Digi Outdoor held by predecessor Digi Outdoor shareholders for shares of common stock of the Surviving Company. At the Closing, all outstanding shares of predecessor Digi Outdoor’s common stock were canceled and exchanged into 9,000,000 shares of the Surviving Company, and all outstanding shares of Placer Creek common stock were exchanged for 1,000,476 new shares of the Surviving Company’s common stock, par value of $0.001 per share. At the closing of the merger on August 18, 2014, the Surviving Company (now renamed Digi Outdoor Media, Inc.) had 10,000,476 shares of common stock issued and outstanding and no preferred stock. As a result of the Merger Agreement, theofficers and directors of predecessor Digi Outdoor became the officers and directors of the Company. The nature of the business is that of predecessor Digi Outdoor. All historical financial information is that of predecessor Digi Outdoor. Our fiscal year ends December 31.The merger is being treated as a reverse merger for accounting purposes. For earnings per share information, we have retroactively restated the outstanding shares for weighted average shares used in the basic and diluted per share calculations for all periods presented as a result of the merger. Therefore, basic and diluted weighted outstanding shares for earnings per share calculations is 10,000,000 shares. 1 Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We incurred net losses of $1,297,152 and $390,213 for the nine months ended September 30, 2014 and year ended December 31, 2013, respectively. Our net cash used in operating activities was $819,553 and $325,278 for the nine months ended September 30, 2014 and year ended December 31, 2013, respectively. We anticipates that we will record losses from operations for the foreseeable future. As of September 30, 2014, our accumulated deficit was $1,720,420.We have limited capital resources, and operations to date have been funded with the proceeds from debt financings. These conditions raise substantial doubt about our ability to continue as a going concern. The audit report prepared by our independent registered public accounting firm relating to our financial statements for the year ended December 31, 2013 includes an explanatory paragraph expressing the substantial doubt about our ability to continue as a going concern. We anticipate that it will need to raise at least $11,900,000 in this next round of financing or joint ventures in order to fully implement our business plan, including building out our digital signage network, purchasing and installing the signs, marketing and sales, securing advertising customers and contracts, and hiring additional staff.Continuation of the Company as a going concern is dependent upon obtaining additional working capital. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Note Purchase Agreement and Subordinated Convertible Promissory Notes We sold unsecured Subordinated Convertible Promissory Notes in the aggregate principal amount of $4,500,000 between March 26, 2013 and November 14, 2014 (the “Notes”).The Notes accrue simple interest on the unpaid principal balance at the rate of 25% per annum.All unpaid principal, together with all accrued and unpaid interest on the Notes, will be due and payable in full two years from the dates of issuance unless the Notes are earlier converted into our equity securities. As of February 13, 2015, Notes in the aggregate principal amount of $4,173,500 had been converted into 8,347,000 shares of our common stock, leaving Notes in the aggregate principal amount of $326,500 outstanding. In lieu of fixed monthly principal or interest payments on the Notes, commencing with the 13th month following the date of issuance of the Notes and unless and until the principal on an outstanding Note is converted into our common stock for the remaining $326,500 of outstanding Notes, we are requiredto pay the remaining Note holdersof unconverted Notes, on a pro rata basis, an aggregate amount equal to 50% of our Net Revenues each month until the principal and interest of the unconverted Notes is repaid in full. Net Revenues means the net cash flow from operations available for distribution after payment of all senior debt service payments, lease payments, operating costs, and reserves. To date, the Company has had no Net Revenues, as defined. The Notes are unsecured obligations andare subordinated in right of payment to the prior payment in full of any current and future senior indebtedness of the Company.Senior indebtedness includes our debt to banks, commercial finance lenders, leasing or equipment financing institutions, or other lending institutions regularly engaged in the business of lending money (but excluding venture capital and investment banking institutions). There is no provision for automatic conversion of the Notes; the Notes are convertible into our common stock at the option of the Note holder at any time. If a Note holder elects to convert his/her Note, the conversion amount of the Note is equal to 150% of the original principal amount of the Note less the aggregate amount of any payments of interest and Net Revenues received by the Note holder, and the conversion price is equal to the greater of: (i) $0.75 per share, or (ii) 75% of the per share offering price set in the Company’s most recent equity financing, if any. It is the common stock from the conversion of these Notes (including any conversion of the remaining Notes) that is covered by this offering as further described below. 2 Bridge Loan Agreements with Rapture Holdings LLC On December 1, 2014, we entered into a Bridge Loan, Pledge and Security and Promissory Note Agreements with Rapture Holdings LLC, a Washington limited liability company affiliated with Cooper DuBois, whereby we borrowed $600,000. On December 2, 2014, we borrowed an additional $300,000 from Rapture Holdings. We issued 200,000 shares of common stock to Rapture Holdings for entering into the Bridge Loan Agreement. The proceeds were used for working capital. The Notes issued under these loans from Rapture Holdings provide for interest at 12% and are due six months from the date of each Note.The due date can be extended for an additional ninety days in exchange for issuing an additional 100,000 shares of common stock. Three executives or directors of the Company provided a guarantee and security interest in a total of 1,800,000 shares of our common stock to secure payment of the Notes and interest. In addition, Donald MacCord personally guaranteed the Bridge Loan Agreement and related Notes. Additional Bridge Financing with Other Investors On February 3, 2015, we began offering additional Promissory Notes to accredited investors as part of an additional bridge financing, under which we expect to borrow up to $1,000,000. We expect to issue up to 222,220 shares of common stock to the accredited investors for entering into these bridge financing notes. The bridge financing notes are not collateralized. This offering is expected to continue until March 31, 2015. These bridge financingnotes provide for interest at 12% and are due six months from the date of each Note.The due date can be extended an additional six months by paying 1% of the unpaid principal amount of each bridge financing note as an extension fee. As of the date hereof, the Company has borrowed zero dollars under this bridge financing. Overview Digi Outdoor Media, Inc. is a Nevada Corporation that is actively seeking financing in order to construct a lucrative digital advertising network, initially in a top fifteen United States metropolitan market and expanding to other markets. This network of high-end digital displays will advertise and showcase products and services for our advertising clients. The first step is expected to bethe installation, operation and management of approximately 150 digital indoor and outdoor third party advertising signs on over 40 locations in this top fifteen metropolitan market. As of January 31, 2015, we had cash of approximately $20,000. In addition, we have convertible notes payable of $326,500 and $900,000 in principal payable on the bridge loans with Rapture Holdings. As of January 31, 2015, we have sourced capital of approximately $5,500,000 to enter a top fifteen advertising market in the United States. The sourced capital has been deployed as follows: Since 2013, we have expended approximately $3,500,000 on on pre-construction of numerous digital sign sitesas we began to develop a network of high-end digital displays that will advertise and showcase products and services for advertising clients in one of the most sought after markets in the United States. We have deployed these dollars on permitting, engineering, inspections, and electrical and structural construction, and on lease deposits.We have numerous leased sites ready for the next stages of construction, which includes the installation of the digital signs. The remainder of the raised funds have been spent in the market onoperations, construction management and normal business operations, and on legal, accounting and financing costs associated with the raising of capital and regulatory compliance. Our Market Opportunity Our market opportunity is as follows: ● We expect to develop a large metropolitan digital advertising network in a top fifteen United States metropolitan area, with expansion into other markets; ● We expect our lease contracts to have at least a 10-year life, with most contracts having a minimum of 20 years, and options to renew these lease agreements; ● If we are able to implement our business plan, we expect to cause steep barriers to competitiveentry in the initial market by other competitors, based on premier locations that Digi Outdoor is securing; ● We have sourced reputable,high quality and long durability LED outdoor digital signage; ● We expect to develop long-term returns on investment and generate sufficient cash to repay the Bridge Loans when due and to pay the remaining Subordinated Convertible Promissory Notesin the first 18-24 months, as well as repay any additional debt financing necessary to implement our business plan. If we are able to implement our business plan to construct a lucrative digital advertising network in a top fifteen United States metropolitan area, we expect to be an excellent acquisition target. 3 Our Strategy Our goal is to develop a network of high-end digital displays which will advertise and showcase products and services for its advertising clients in one of the most sought after markets in the United States, with expansion into other markets. We intend to achieve our goal by implementing the following strategies: ● Expand our metropolitan digital advertising network in the United States; ● Develop joint ventures to fund and develop a network of high-end digital displays; ● Close lease contracts which have at least a 10-year lifespan, with most contracts having a minimum of 20 years, and options to renew these lease agreements; ● Utilize the steep barriers to competitive entry to limit competition; and ● Continue to assemble a world-class management team. Risks That We Face We are exposed to various risks related to our lack of operating history, our need for additional financing, the sale of significant numbers of our shares and our Bridge Loan Agreements and Subordinated Convertible Promissory Notes. These risks are discussed below in the section titled Risk Factors beginning on page of this prospectus. Our Corporate Information The predecessor of Digi Outdoor began as a single member LLC in November 2009. In 2011, it dissolved and re-formed as a wholly owned subsidiary of Digi Outdoor, LLC, which is wholly owned subsidiary of Digi Holdings, LLC. In August 2013, the single member interest was exchanged for 10,000,000 common shares of Digi Outdoor Media, Inc., a Nevada corporation, in a tax free share-exchange and reorganization. The current Digi Outdoor corporate entity was formed as a Nevada corporation on January 14, 2014, and is the surviving entity of a merger that was effective on August 18, 2014.As part of the merger, both Placer Creek Mining Company (Placer) and Digi Outdoor Media, Inc. (DOM) merged with and into the Company.The surviving company (formerly named Placer Creek of Nevada, Inc.) changed its name to Digi Outdoor Media, Inc. as of the effective date of the merger. As a result of the merger, there were 10,000,476 shares issued and outstanding (with 9,000,000 of the outstanding shares owned by the former DOM shareholders and 1,000,476 of the outstanding shares owned by the former Placer shareholders). Our principal executive offices are located at 35332 S.E. Center Street, Snoqualmie, Washington 98025. Our telephone number is 855-321-3444. Our principal website address is located at www.digioutdoor.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. The Company’s Common Stock We expect to trade on the OTCQB Exchange under the symbol “” starting . 4 Summary Financial Information The following tables set forth a summary of Digi Outdoor Media’s historical financial data as of, and for the period ended on, the dates indicated (the historical data is that of predecessor Digi Outdoor). We have derived the statements of operations data for the years ended December31, 2013 and 2012 from our audited financial statements included in this prospectus. We have derived the statements of operations data for the nine months ended September 30, 2014 and 2013 and balance sheet data as of September 30, 2014 from our unaudited financial statements appearing elsewhere in this prospectus. The unaudited financial statements have been prepared on a basis consistent with our audited financial statements included in this prospectus and, in the opinion of management, reflect all adjustments, consisting only of normal recurring adjustments, necessary to fairly state our financial position as of September 30, 2014 and results of operations for the nine months ended September 30, 2014 and 2013. Historical results for any prior period are not necessarily indicative of results to be expected in any future period. You should read the following summary financial data together with our financial statements and the related notes appearing at the end of this prospectus and the "Capitalization", "Selected Financial Data" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" sections in this prospectus. Statements of Operations data: (in thousands, except for share and per share data) Nine Months Ended September 30, Years Ended December 31, (Unaudited) (Unaudited) (Audited) (Audited) STATEMENT OF OPERATIONS DATA: Net revenue $
